DETAILED ACTION
This is a second Non-Final Office Action: Applicant’s argument, that Elituv does not provide water in an amount of from about 16.00 to about 20.00 wt% of the food product, is persuasive, therefore please see the new grounds of rejection below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “a base for food”, however, in light of the pending Specification, it is noted that “the food product according to the invention is a dough (0011), therefore to make the claim consistent with the pending Specification, it is suggested that the claim recites: a gluten free dough product  for a selection… Appropriate correction is required.









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claimed dependent on it, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Support for the claimed composition, as stated in the preamble: “a substitute for a wheat flour dough”, this is not supported. The pending Specification is clear that: The composition yields a food product that is an acceptable substitute for a traditional wheat-based pizza dough (0012); or a gluten free final product (0012).  There is not support for the scope of the composition made being a substitute for any type of wheat flour dough.

Claim Interpretation
Claim 1. A gluten free dough product for pizza, focaccia bread, chips, or flatbread, comprising:
from about 15.50 to 30.00 wt% of a gluten free mix composition, comprising at least one gluten free flour; 
from about 16 to 20 wt% of water;
from about 0.2 to 0.3 wt% of a leavening agent;
from about 0.5 to 19 wt% of an egg-free protein source; and 
from about 45 to 72 wt% of processed cauliflower florets.

Patentability of a composition claim is toward the composition as a whole at a single point in time, the ingredients therein, and any physical or chemical structure they impart to the composition. Therefore the matter of the water in the composition, being added, makes no patentable distinction over the presence of water in the composition as a whole, because s step of adding water does not materially affect the composition claimed.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CCK in view of Liu and MFC, as evidenced by the combination of BRM, CF, MC, WCO, FS RL and Group ESA.
CCK: Chocolate covered Kate: Healthy Chocolate Cake; published June 18, 2012 at https://chocolatecoveredkatie.com/cauliflower-chocolate-cake/

Liu: LIU QUANQUAN: Nutritious black bread and its production process; CN 1297687 A; APPL-NO: CN 00102012 A; published: June 6, 2001.

MFC: MyFoodChannel.com: Best Cauliflower Pizza Crust Recipe…; published published online at least by Aug.28, 2015 at: https://web.archive.org/web/20150828234918/https://www.myfoodchannel.com/cauliflower-pizza-crust/
	
BRM: Bob’s Red Mill: Bob's Red Mill Flour Weight Chart; published online at least by Apr.19, 2020 at: https://web.archive.org/web/20200419202257/https://www.bobsredmill.com/blog/featured-articles/bobs-red-mill-flour-weight-chart/

CF: Café Fenando: Conversion Tables; published at least by Jul 01, 2017 at: https://web.archive.org/web/20170701145254/http://cafefernando.com/conversion-tables/.

MC: Mayo Clinic: Does ground flaxseed have more…; published at least by Jun 04, 2016 at: https://web.archive.org/web/20160604193452/http://www.mayoclinic.org/healthy-lifestyle/nutrition-and-healthy-eating/expert-answers/flaxseed/faq-20058354

RL: Recipeland: Mini Chocolate chips: published online at least by Oct. 28, 2020 at:
https://web.archive.org/web/20201028145623/https://recipeland.com/ingredients/mini-chocolate-chips-8481

WCO: Web Conversion Online: Tbsp pf Vanilla extract: printed 7/01/2021 from: http://www.webconversiononline.com/weightof.aspx?quantity=1&measure=tablespoonus&ingredient=vanillaextract

FS: Fatsecret: Cauliflower (frozen); published online at least by Mar. 14, 2010 at: https://web.archive.org/web/20100314013434/https://www.fatsecret.com/calories-nutrition/usda/cauliflower-(frozen)

Group ESA: Milk Composition: published Jan. 22, 2018 online at: https://web.archive.org/web/20180122020350/https://www.groupe-esa.com/ladmec/bricks_modules/brick02/co/ZBO_Brick02_2.html


Independent claim 1
CCK teaches methods of making food product compositions, comprising all of the claimed ingredients, as discussed below.
1 cup Bob’s GF AP flour blend (about 148 grams) (see BRM comment by 
Whitney Barnes
Whitney Barns on June 27, 2019 at 9:44 am)

1/2 tsp each: baking soda and salt (about 3 grams each) (see CF short article);

1 tsp baking powder (about 4 grams) (see CF short article);

1/4 cup unsweetened cocoa powder (about 25 grams) (see CF short article);

2 tbsp ground flax (about 14 grams) (see MC, 2nd para.);

1/3 cup sugar (about 66.7 grams) (see CF short article);

1/4 cup additional sugar (about 50 grams) (see CF short article);

optional 1/2 to 1 cup mini chocolate chips (about 86 to 173 grams) (see RL short article);

1 tbsp pure vanilla extract (about 13 grams) (WCO Vanilla extract, see short article);

2 cups frozen cauliflower (about 250 g) (see FS, short article);

1/2 cup milk of choice (about 123 grams) (see CF short article); and

3 tbsp oil (about 41 grams) or increase milk to scant 2/3 cup (about 40 grams more) (see CF short article).

Therefore, CCK’s ingredients include a total of about 741 to 912 grams, for use to calculate percentages of individual ingredients.

Gluten free flour
CCK teaches the use of about 16 to 20 wt% of a gluten free flour blend (i.e. Bob’s GF AP flour) (see Ingredients), which encompasses the claim of about 15.50 to about 30.00 percent of a gluten free mix comprising at least one gluten free flour.

Water
Patentability of a composition claim is toward the composition as a whole at a single point in time, the ingredients therein, and any physical or chemical structure they impart to the composition. 
Therefore the matter of the water in the composition, being added, makes no patentable distinction over the presence of water in the composition as a whole, because a step of adding water does not materially affect the composition claimed.
CCK teaches the use of from 1/2 to 2/3 cup milk in a composition having a size of about 741 to 912 grams. Given milk has about 87% of water, as evidenced by Group ESA, CCK provides the use of about 15.5 to 19 wt% percent water by way of milk, which anticipates from about 16 to 20 wt% water, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dough compositions, comprising: plant matter, gluten free flour; a protein source; other ingredients, water and leavening agents, as the modified teaching above, to include from about 16 to 20 wt% water, as claimed, because CCK provides the use of from 1/2 to 2/3 cup milk in a composition having a size of about 741 to 912 grams wherein Group ESA provides evidence that milk has 

Leavening agent
CCK teaches the use of about 0.4 percent of a leavening agent (baking powder, see Ingredients), which encompasses the claim of about 0.20 to about 0.30 percent of a leavening agent, because about 0.3 encompasses 0.4.
CCK does not discuss specificity of the claimed amount of leavening agent.
Liu also teaches methods of making dough compositions (ti.), comprising: plant matter, gluten free flour; a protein source; other ingredients, water and leavening agents (ab.); and further provides the use of 0.3 to 0.5 wt% yeast leavening agent (ab.), which encompasses about 0.20 to 0.30 wt% of a leavening agent, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dough compositions, comprising: plant matter, gluten free flour; a protein source; other ingredients, water and leavening agents, as the modified teaching above, to include the specifically claimed amount of leavening agent, as claimed, because of Liu illustrates that the art finds encompassing amounts with specificity to be suitable for similar intended uses, including methods of making dough compositions, comprising: plant matter, gluten free flour; a protein source; other ingredients, water and leavening agents.




Egg free protein
CCK teaches the use of about 1.5 t0 2 wt% of an egg free protein source, flax seed (see Ingredients), which encompasses about 0.50 to 19.00 percent of an egg free protein source, as claimed.

Cauliflower
CCK teaches the use of cauliflower florets which provides a gluten free substitute of processes cauliflower florets.
CCK does not discuss the use of about 45 to 72 wt% cauliflower, as claimed.
MFC also teaches methods of making gluten free food compositions used as bases for other foods, comprising processed cauliflower and further provides the use of about 60 wt% of riced/grated cauliflower in the composition as a whole which consists of: 2 cups grated cauliflower-about 214 g, 1 cup grated parmesan-about 90 g, and 1 egg-about 50 g.  The examiner takes Official Notice that the above volume to gram conversions are commonly known.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making gluten free food compositions used as bases for other foods, comprising processed cauliflower, as the modified teaching above, to include the specifically claimed amount of cauliflower, because MFC illustrates that the art finds anticipating amounts of cauliflower to be suitable for similar intended uses, including methods of making gluten free food compositions used as bases for other foods, comprising processed cauliflower (see MPEP 2144.07), further the teaching also 

Other ingredients
CCK teaches the use of about 0.4 to 0.5 wt % of vanilla flavoring, which encompasses the claim of about 2 percent or less of other ingredients in the gluten free food product.

Intended use 
CCK provides that the composition made is a gluten free food product used as a base for other foods (see Instructions and the photo).

CCK teaches the gluten free food product is baked in an 8 x 8 pan (Instructions) and illustrates that it is flat and is a base for other food, including frosting and chocolate chips (photo). Further a cake, by definition is a bread like food in a flat shape, and since the term like means analogous, CCK teaches that the food product is a base for flat bread and chips, as claimed.

In the alternative, it would be reasonable to expect that similar compositions have similar intended uses, including a gluten free food product for a base for pizza, focaccia bread, chips, or flatbread, as claimed. 



In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. 
Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
CCK in view of Liu and MFC, as applied to claim 1 above, further in view of BRM.
BRM: Bob’s Red Mill: NEW Gluten Free 1-to-1 Baking Flour (published at least by July 02, 2014 as indicated in the comments section)

As for claim 2, the modified teaching does not discuss the ingredients of Bob’s gluten free flour blend.  It is commonly known that Bob’s brand is synonymous with Bob’s Red Mill (BRM).
BRM also teaches about gluten free flour blends and further provides they have 
brown rice flour, sweet white rice flour, whole grain sorghum flour, potato starch, and tapioca flour with a touch of xanthan gum, which encompasses the claim of brown rice flour, potato starch/flour, tapioca starch/flour, rice flour and xanthan gum, as claimed (see the short article).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using gluten free flour blends, as the modified teaching above, to include the ingredients thereof, as claimed, because BRM illustrates that the art finds such ingredients to be suitable for similar intended uses, including methods of using gluten free flour blends (see MPEP 2144.07), further the teaching also imparts 

As for claim 3, CCK teaches the use of about 16 to 20 wt% of a gluten free flour blend (i.e. Bob’s GF AP flour; see Ingredients), which encompasses the claim of about 18 to 21 wt%.  

As for claim 4, CCK teaches the protein source is flax seed, as claimed and discussed above.

As for claim 5, CCK teaches the use of about 1.5 to 2 wt% of an egg free protein source, flax seed (see Ingredients), which encompasses about 0.50 to 2 wt%, as claimed and discussed above.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over CCK in view of Liu, MFC and BRM, as applied to claims 2-5 above, further in view of Kirbie. 
Kirbie: CAULIFLOWER BREAD BUNS; published July 13, 2016 (as supported by the comment dates) at: https://kirbiecravings.com/cauliflower-bread-buns/


As for claim 6, the modified teaching does not discuss the use of about 55 to 72 wt% of cauliflower, as claimed.
Kirbie also teaches methods of making food product compositions comprising a cauliflower, gluten free flour blend, protein, leavening agent and flavoring, and further 
The remaining ingredients in Kirbie’s recipe amount to about 218 grams: 
2 large eggs (about 112 grams);
1/2 cup shredded parmesan cheese (45 grams); 
2 tbsp almond flour (about 24 grams);
2 tbsp coconut flour (about 31 grams);
1/2 tsp baking powder (2.4 grams);
1/2 tsp dry Italian seasoning herb blend (about 0.5 grams); and
1 tsp white sesame seeds (about 3 grams).

Therefore Kirbie provides about 61 wt% of cauliflower, which encompasses an amount of about 55 to 72 wt%, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food product compositions comprising a cauliflower, gluten free flour blend, protein, leavening agent and flavoring, as the modified teaching above, to include about 55 to 72 wt% of cauliflower, as claimed, because Kirbie illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making food product compositions comprising a cauliflower, gluten free flour blend, protein, leavening agent and flavoring (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.





As for claim 7, the modified teaching, in Elituv provides that the amount of water includes plus or minus 15 wt% (0108) (as discussed above), including up to 20 wt% (0191) which encompasses wherein the water is in an amount of from about 14.00 to about 20.00 weight percentage (wt%) of the food product composition.  

As for claim 8, the modified teaching, in Liu, further provides the use of 0.3 to 0.5 wt% yeast leavening agent (ab.), which encompasses wherein the leavening agent is in an amount of from about 0.18 to about 0.27 weight percentage (wt%) of the food product composition, because about 0.27 wt% reaches to 0.3 wt%.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
CCK in view of Liu and MFC, BRM and Kirbie, as applied to claims 6-8 above, further in view of Yoon (2014/0087026) and Faa (2008/0050493).
As for claim 9, the modified teaching does not discuss the amount of brown flour, coconut flour and potato starch, as claimed.
Yoon also teaches methods of making batter or dough food compositions (0011, 0076 and Ex. 8 & 11), including those for gluten or gluten free doughs (0076) comprising:  cauliflower (0035 and ref. clm. 6); gluten free flour (Table 9), water (Table 9); leavening agent (Table 9); protein (Table 9); and flavoring (i.e. salt; Table 9). Yoon further provides that the gluten free flour comprises coconut (0035, ref. clm. 6), wherein said flour is used in amounts of at least 1 wt% and less than 80 wt% (0062) which encompasses the use of about 3.25 to 5.00 wt% of coconut flour, as claimed.

Faa also teaches methods of making dough products, comprising: gluten free flours, a leavening agent  and water; and further provides the use of about 1 to 8 wt% of brown rice flour (0018), which encompasses about 8.00 to 12.00 wt% of brown rice.

Faa also teaches the use of about 5 to 15 wt% of a modified/pregelatinized starch (0018), including potato starch (0017), which encompasses about 2.50 to 4.25 wt% of potato starch, because about 4.25 wt% reaches up to 5 wt%.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dough products, comprising: gluten free flours, a leavening agent  and water, as the modified teaching above, to include the use of coconut flower, brown rice flour and potato starch, as claimed, because the combination of Yoon and Faa illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making dough products, comprising: gluten free flours, a leavening agent  and water (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making dough products, and in combination, each element merely would have performed the 

Response to Arguments
 	Objections Under 37 C.F.R. § 1.83(a)
It is asserted, that claims 1-9 are objected to for certain informalities. Applicant submits that the objection to claims 1-9 has been rendered moot, in light of the amendments to claims 1 and 9. Specifically, claim 1 has been amended in the manner suggested in the Action, by providing a line break and indent after the first use of the term "comprising". Claim 9 has been amended to provide a line break and indent between elements of the claim. Applicant requests removal of the objections to claims 1-9 under37 C.F.R. 37 C.F.R. § 1.83(a). 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.
 
Rejections Under 35 U.S.C. § 112(a) 
It is asserted, that Claims 1-9 stand rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as being indefinite for failing to comply with the written description requirement. Specifically, claim 1, and all claims dependent from it, stand rejected as containing subject matter which was not described in the specification 
Claim 1 is rejected as it recites "A substitute for a wheat flour dough comprising a gluten free food product that is a base for a food selected from the group consisting of pizza, focaccia, flat bread, or chips and having..." (page 4 of the Action). The Action then continues to explain that the Specification only provides support for "the final product made, a gluten free food product having the intended use as a base for a pizza, focaccia bread, chips, and flatbread" referencing paragraph [0012] of the Specification. 
Applicant respectfully disagrees with the position taken by the Examiner in the Action, and notes that the specification provides support for an embodiment that is provided as a dough product, at least in [0011] where it reads "The food product according to the invention is a mixture of cauliflower, a dry mix of gluten free starches, a protein source, a food grade reducing agent, a leavening agent, and water form the basis of a dough that is augmented with components such as flavoring (including spices) and toppings." and also in [0012] where it reads "This food product composition can be sold as refrigerated or frozen dough in whole or as part of, but not limited to, frozen pizza, focaccia bread, and breadsticks, regular breads, and the like." Moreover, in [0064] of the specification, Applicant has taught an embodiment, where the ingredients as a mixture may be combined to "create the final food product (Mixture 1 e) used in the exemplary embodiment as a substitute for a pizza dough, crust, or focaccia bread dough." Additional support for an embodiment that is provided as dough product can be found in the specification in paragraphs [0042], [0046], [0050], [0053], [0055], and 
In response, Applicants argument is persuasive, therefore said rejection is not re-issued herein.

It is asserted, that the Action on page 4, last sentence, states that "there is not support for the scope of the composition made being a substitute for any wheat flour dough." Applicant notes however, that the instant claim is not directed to the composition being a substitute for any wheat flour dough, as posited in the Action, rather the claim 1 specifies a substitute for a wheat flour dough comprising a gluten free food product that is a base for a food selected from the group consisting of pizza, focaccia, flat bread, or chips..."; thus it is the case that the claim 1 is directed to a substitute for a wheat flour dough that is a gluten free food product and that substitute for a wheat flour dough must be a base for a food selected from the group consisting of pizza, focaccia, flat bread, or chips. It is not correct to say that the claim is a substitute for any wheat flour dough. Applicant notes that were it the case that the limitation of the dough being "a base for a food selected from the group of consisting pizza, focaccia, flat bread, or chips" was provided in the preamble, it would then be interpreted that such preamble language would not be given any weight in limiting the claim, thus Applicant has included the language as a limitation provided after the preamble and transition 
	In response, Applicants opinion is appreciated, however, no evidence is provided that show support for the preamble of the claim: “A substitute for a wheat flour dough”. Therefore said rejection stands.

Rejections Under 35 U.S.C. § 112(b) 
It is asserted, that Claims 1-9 stand rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention. 
 	The Action, on page 5, rejects claim 1 stating that it is unclear how a dough substitute comprises a base for food, when doughs and something like them are a base for food. Applicant notes however, that not all doughs are necessarily food or bases for food. For example, in woodworking, it is known to utilize a dough wood filler to fill imperfections and fill gaps. Additionally, modeling clay is provided in the form of a dough, and is not necessarily a food product, such as epoxy dough "Free FormTM SCULPT - High Density Epoxy Dough-Crystalline Silica Free" provided by Smooth-On that is described as a two part sculpt-able epoxy clay that is self-curing. Thus, applicant submits that the limitation of "a gluten free food product that is a base for a food" does further limit the term "substitute for a wheat flour dough". 


It is asserted, that the Action also states "With regard to the prior art, the term/phrase 'substitute for a wheat flour dough comprising a gluten free food product that is a base for a food selected from the group consisting of pizza, focaccia, flat bread, or chips and having...' encompasses: a gluten free food product having the intended use as a base for a pizza, focaccia bread, chips, and flatbread." (last paragraph on page 5 of the Action). Applicant's representative is unclear what the issue is that the Examiner is referring to, and Applicant submits that it is the case that the claimed substitute for a wheat flour dough comprising a gluten free food product is to be a base for a food selected from the group consisting of pizza, focaccia, flat bread, or chips, as stated in Claim 1. 
In response, said rejection discussed above is withdrawn in light of the pending Specification, it is noted that “the food product according to the invention is a dough (0011).

It is asserted, that the Action also rejects claim 1 as reciting "incidental ingredients", and states that such a limitation is so broad that it is unclear as to what could be incidental, and therefore such a claim is indefinite. Applicant submits that the amendment to claim 1, removing the limitation to incidental ingredients, overcomes the rejection. 
 timely response is appreciated, and said Rejection is not re-issued herein.
 
Rejections Under 35 U.S.C. § 103(a) 
It is asserted, that Claim 1 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over "Healthy Chocolate Cake" by Chocolate Covered Kate (hereinafter referred to as "CCK") in view of U.S. Publication No. 2016/0338366 issued to Elituv et al. (hereinafter referred to as "Elituv") in view of CN Publication No. 1297687 issued to Liu (hereinafter referred to as "Liu") in view of "Best Cauliflower Pizza Crust Recipe" by MyFoodChannel.com (hereinafter referred to as "MFC") in view of "Bob's Red Mill Flour Weight Chart" by Bob's Red Mill (hereinafter referred to as "BRM") in view of "Conversion Tables" by Caf6 Fernando (hereinafter referred to as "CF") in view of "Does ground flaxseed have more health benefits than whole flaxseed?" by Mayo Clinic (hereinafter referred to as "MC") in view of "Tbsp of Vanilla extract" by Web Conversion Online (hereinafter referred to as "WCO") in view of "Cauliflower (frozen)" by Fatsecret (hereinafter referred to as "FS") in view of "Mini Chocolate chips" by Recipeland (hereinafter referred to as "RL"). 
The applicant notes that the Action, in rejecting claim 1, relies on a combination of 10 different references. The Action seemingly is simply dissecting the claim into pieces, without considering the invention as a whole. The Examiner is then picking and choosing elements from the collection of references to teach the individual pieces of the claims, again without considering the invention as a whole. 

The rejection of the instant claims over a combination of 10 references is improper because it addresses individual differences between the cited references and the claims, rather than considering the claim as a whole. Moreover, the Examiner is clearly using the Applicant's claim as a roadmap to simply pick and choose elements from those ten references, which is also improper. 
In response, this argument is not persuasive because:
The independent claim is rejected using three references, and seven evidentiary documents solely used for conversion purposes;
the examination of this case did not pick and choose elements from references, however, only took into account what was known in the art and did not rely solely on the disclosure;
all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making dough 
a person of ordinary skill will be able to fit the teachings of multiple references together like pieces of a puzzle because office personnel may take into account the inferences and creative steps that a person of ordinary skill in the art would employ, since a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. See Id. at 420, 82 USPQ2d 1397; Id. at 418, 82 USPQ2d at 1396; and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

It is asserted, that Applicant submits that the combination cited by the Examiner in rejecting claim 1 as obvious does not show all of the claimed limitations. Specifically, with regard to the limitation in claim 1 of having water added in an amount of from about 16.00 to about 20.00 wt% of the food product, the Action initially cites CCK, noting on page 10 of the Action, that "CCK teaches the use of milk (see Ingredients), [which] is mostly water, therefore water is added." The Action, on page 10 states that "CCK does not discuss the use of about 16.00 to about 20.00 wt% of water, for the gluten free 
In the Response to Arguments section, on water being added versus in an ingredient added, starting on page 22 of the Action, the Examiner recites Applicant's previous arguments, made in the response dated June 24, 2021, regarding the ingredient of water in the claimed substitute for a wheat flour dough of claim 1, and further responds to those arguments stating, "In response, water being added by way of other ingredients comprising water still provides added water" (page 24 of the Action). Applicant respectfully submits that the response from the Examiner only addresses the argument made with regard to CCK, which, as the Action admits, does not describe water being added in an amount of from about 16.00 to about 20% wt% of the food product, and the Examiner's response does not address the points raised in the Applicant's argument regarding Elituv. 
There is no teaching in Elituv as to how much water is to be added in Elituv's total composition. Rather, as Applicant had noted previously, Elituv adds for his invention only "an insignificant amount of water or any other liquid, before, during or after the kneading process with flour, in addition to the fresh whole plant. In certain aspects, such an insignificant amount of water may be up to about 20% of the liquid component required to form dough of flour." (Elituv Paragraph [0191]. 
Thus it is clearly not the case that Elituv is adding water in an amount up to 20% of the dough, as had been posited in the Action (last paragraph of page 10 of the Action), but rather Elituv is instead adding additional liquid, such as water, added in small quantities, in addition to the liquid essentially originating from fresh whole Wolffia 
As it is the case that Elituv teaches the liquid component in the dough is provided by the addition of Wolffia plant material, Applicant submits that there is no teaching in Elituv of how much (as a percentage) of Elituv's dough composition actually is water. To the extent that Elituv adds water directly, Elituv teaches only the addition of water, if needed, in an insignificant amount, which may be up to 20% of the total liquid component to form the dough. Thus, Elituv does not teach how much water is added through the Wolffia plant material, as a percentage of the total composition, and even if Elituv adds up to 20% of the total liquid component as water, there is no indication in Elituv that the water would be added in an amount of about 16.00 to about 20.00 wt% of the food product. 
Elituv explains the inventive process in paragraph [0199], where it states "In FIG. 1B, which is the core of the present invention, Wolffia (50) is combined with the flour (10), no additional water (or very little) is added, the Wolffia and the flour are combined and kneaded (1), particles of flour "rubbing" against the Wolffia disrupts a large proportion of the plant cells (55), plant liquid leads out of the disrupted cells, providing a sufficient amount of liquid to react with the flour in order to generate dough (80), with its specific characteristics." As noted in Applicant's previous arguments Elituv allows for an insignificant amount of water, or any other liquid, that can be added before, during or after the kneading process with flour, in addition to the fresh whole plant. Such insignificant amount of water may be up to about 20% of the liquid component required 
In response, it is agreed that Elituv does not provide water in an amount of from about 16.00 to about 20.00 wt% of the food product. Therefore, please see the new grounds of rejection above.

It is asserted, that still further, Applicant submits that the combination cited by the Examiner in rejecting claim 1 as obvious is improper. Specifically, with regard to the limitation in claim 1 of having a gluten free substitute of processed cauliflower florets in an amount from about 45.00 to about 72.00 wt% of the food product, the Action initially cites CCK, noting on page 12 of the Action and continuing onto page 13, that "CCK teaches the use of cauliflower florets, which provides a gluten free substitute of processe[d] cauliflower florets." The Action then cites MFC, as the Action admits that "CCK does not discuss the use of about 45 to 72 wt% cauliflower, as claimed. MFC also teaches methods of making gluten free food compositions used as bases for other foods, comprising processed cauliflower and further provides the use of about 60 wt% of riced/grated cauliflower in the composition as a whole..." (Page 12-13 of the Action). 
MPEP § 2143.03(VI) states that "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed 
	In response, a teaching away requires that something is taught not to be done.  MFC teaches no yeast is used in their recipe, however, does not teach that leaveners should not or are not to be used.  Therefore this argument is not persuasive.


Applicant submits that that the Examiner appears to be relying upon In re Levin as a per se rule of obviousness regarding food-type ingredients in food composition. In re Levin cites no statute upon which the decision is based, and significantly, In re Levin predates the 1952 Patent Act, which is the legislation that introduced 35 U.S.C. § 103. Therefore, 35 U.S.C. § 103 did not exist at the time of the In re Levin decision. 
However, the MPEP makes clear that the use of a per se rule is improper in applying the test for obviousness under 35 U.S.C. § 103, rather, § 103 requires a highly fact-dependent analysis involving taking the claimed subject matter as a whole and comparing it to the prior art (MPEP §2116.01). As noted above, the combination often references cited by the Examiner in rejecting claim 1 under § 103 is improper and cannot show all of the limitations of the claims. For at least these reasons, Applicant submits that claim 1 is allowable. 

In response, the rejection of record does not rely upon In re Levin as a per se rule of obviousness, therefore this argument is not persuasive.

It is asserted, that Claim 1 further requires, by amendment, a substitute for a wheat flour dough comprising a gluten free food product that is a base for a food selected from the group consisting of pizza, focaccia, flat bread, or chips, and that the food product is a substitute for the texture, flavor, mouth feel, and structure of a wheat flour-containing dough. Kirbie admits that his cauliflower composition provided in the form of a bun is not quite bread-like, and instead has "a texture and taste more similar to other cauliflower bread substitutes, but they are thick and hold together well..." (Kirbie, page 5 of 37). Thus seemingly, Kirbie does not teach the claim limitation of claim 1 requiring a substitute for a wheat flour dough comprising a gluten free food product that is a base for a food selected from the group consisting of pizza, focaccia, flat bread, or chips, and where the food product is a substitute for the texture, flavor, mouth feel, and structure of a wheat flour-containing dough. Further, Kirbie seemingly teaches away from such a food product, where Kirbie states that his product is a composition that is not quite bread-like, and more similar to other cauliflower bread substitutes, which Applicant had noted were previously known to be brittle, dry, unpalatable, or unsavory. 


NOTE: It is the examiner’s opinion that their opinion on patentability differs from Applicant’s, therefore, Applicant is encouraged to seek out one another opinion at the Patent Office, including, a Pre-Appeal or an Appeal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793